DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin et al. (US 2016/0064327).
Regarding claim 11, Lin et al. teach an integrated circuit (semiconductor device; Abstract) comprising: a substrate (12; Fig. 7, [0011]); a fin (14/28/26 and an upper portion of 12; Fig. 7, [0013]) extending from the substrate (12); an isolation feature (16; Fig. 7, [0011]) over the substrate (12) and adjacent to a lower portion of the fin (14/28/26 and an upper portion of 12); gate structures (36/38/24s; Fig. 7, [0013, 0014, 0016]) over the fin (14/28/26 and an upper portion of 12) and over the isolation feature (16) such that a first trench (the left trench between the leftmost two 36/38/24s in Fig. 7) defined by the gate structures (36/38/24s) extends directly over the fin (14/28/26 and an upper portion of 12) and a second trench (the right trench between the rightmost two 36/38/24s in Fig. 7) defined by the gate structures (36/38/24s) extends directly over the isolation feature (16); a first dielectric layer (46; Fig. 7, [0017]) in the second trench (the right trench between the rightmost two 36/38/24s in Fig. 7); a second dielectric layer (50; Fig. 7, [0019]) over the first dielectric layer (46) and in the second trench (the right trench between the rightmost two 36/38/24s in Fig. 7); an etch stop layer (48 of silicon oxide, which can be used as an etch stop material; Fig. 7, [0017]) between the first and the second dielectric layers (46 and 50); and a conductive feature (54; Fig. 7, [0020]) disposed directly over the first dielectric layer (46) in the second trench (the right trench between the rightmost two 36/38/24s in Fig. 7) and penetrating through the second dielectric layer (50) and the etch stop layer (48; see Fig. 7).
Regarding claim 13
Regarding claim 14, Lin et al. teach the integrated circuit of claim 13, wherein the conductive feature (54) is in direct contact with the first dielectric layer (46).
Regarding claim 15, Lin et al. teach the integrated circuit of claim 14, further comprising another conductive feature (52; Fig. 7, [0020]) disposed directly over (above) the fin (14/28/26 and an upper portion of 12) and penetrating through the second dielectric layer (50).
Regarding claim 17
Regarding claim 18, Lin et al. teach the integrated circuit of claim 17, further comprising a first etch stop layer (30; Fig. 7, [0013]) between the first dielectric layer (46) and the isolation feature (16) and between the first dielectric layer (46) and the gate structures (36/38/24s). 
Regarding claim 19, Lin et al. teach the9 integrated circuit of claim 18, further comprising a second etch stop layer (48 of silicon oxide, which can be used as an etch stop material; Fig. 7, [0017]) over the first dielectric layer (46) and in the second trench (the right trench between the rightmost two 36/38/24s in Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12Lin et al. as applied to claim 11 above, and further in view of Hung et al. (US 2014/0327080).
Regarding claim 12, Lin et al. teach further comprising a second etch stop layer (30; Fig. 7, [0013]) between the first dielectric layer (46) and the isolation feature (16) and between the first dielectric layer (46) and the gate structures (36/38/24s).
Lin et al. do not teach a second etch stop layer is a third dielectric layer.
In the same field of endeavor of semiconductor manufacturing, Hung et al. teach a second etch stop layer (20; Fig. 1, [0019]) is a third dielectric layer (silicon nitride; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lin et al. and Hung et al. and to use a dielectric material for the etch stop layer as taught by Hung et al., because Lin et al. are silent about the material of the etch stop layer and Hung et al. teach that the dielectric material can be used for the material of the etch stop layer ([0019]). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin et al. (US 2016/0064327).
Regarding claim 11, Lin et al. teach an integrated circuit (semiconductor device; Abstract) comprising: a substrate (12; Fig. 7, [0011]); a fin (14/28/26 and an upper portion of 12; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. as applied to claim 11 above.
Regarding claim 16, Lin et al. teach a device in Fig. 7, wherein a top surface of the first dielectric layer (the top horizontal surface of 32) and a top surface of the fin (the top surface of 28/14 facing upward), wherein the top surface of the fin (the top surface of 28/14 facing upward) is directly below one of the gate structures (the middle pieces of 36/38/24s; Fig. 7).
However, the device of Fig. 7 differs from the claimed invention by not showing a top surface of the first dielectric layer is at a same level as a top surface of the fin or below the top surface of the fin by less than or equal to 15 nanometers. 
The device of Fig. 6 of Lin et al. teach a top surface of the first dielectric layer (the top horizontal surface of 32) is at a same level as a top surface of the fin or below the top surface of the fin by less than or equal to 15 nanometers (at a same level as the top surface of 28/14 facing upward; [0021]).
It would have been obvious to have the structure of the device of Fig. 6 in the device of Fig. 7 of Lin et al. because the structure can simplify the manufacturing process by forming simultaneously the contact holes of the contact plugs 52 and 54 ([0021]).
Claim(s) 1-9 Lin et al. (US 2016/0064327) in view of Peng et al. (US 2016/0336429).
Regarding claim 1, Lin et al. teach an integrated circuit (semiconductor device; Abstract) comprising: a substrate (12; Fig. 6, [0011]); an isolation feature (16; Fig. 6, [0011]) disposed over the substrate (12); a fin (14/28/26 and an upper portion of 12; Fig. 6, [0013]) extending from the substrate (12) alongside the isolation feature (16) such that the fin (14/28/26 and an upper portion of 12) extends above the isolation feature (16); a gate structure (the middle piece of 36/38/24s; Fig. 6, [0013, 0014, 0016]) disposed over the fin (14/28/26 and an upper portion of 12); a dielectric layer (32; Fig. 6, [0013]) disposed over the isolation feature (16), wherein a top surface of the dielectric layer (the top horizontal surface of 32) is at a same level as a topmost flat surface of the fin or below the topmost flat surface of the fin by less than or equal to 15 nanometers (at a same level as the top flat surface of 28; [0021]); and an etch stop layer (30; Fig. 6, [0013]) disposed between the dielectric layer (32) and the isolation feature (16).
Lin et al. do not teach wherein the topmost flat surface of the fin is directly under the gate structure.
In the same field of endeavor of semiconductor manufacturing, Peng et al. teach wherein the topmost flat surface of the fin (20; Fig. 11A, [0016]) is directly under the gate structure (270; Fig. 11A, [0043]).
Lin et al. teach all the claimed elements except that Lin et al. are using an epitaxial layer (28; Fig. 6, [0013]) protruding from the fin for the source/drain rather than an epitaxial layer with its top surface coplanar with the top surface of the fin, i.e. the topmost flat surface of the fin is also directly under the gate structure as claimed.
In the same field of endeavor of semiconductor manufacturing, Peng et al. teach an epitaxial layer (240; Fig. 11A, [0038]) with its top surface coplanar with the top surface of the fin (20; see Fig. 11A) for the source/drain ([0038]).  

It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (an epitaxial layer protruding from the fin) for another known equivalent element (an epitaxial layer with its top surface coplanar with the top surface of the fin) resulting in the predictable result of providing the source/drain (KSR rationales B). 
Regarding claim 2, Lin et al. teach the integrated circuit of claim 1 further comprising other gate structures (the left and right pieces of 36/38/24s; Fig. 6, [0013, 0014, 0016]) disposed on the fin (14/28/26 and an upper portion of 12) and on the isolation feature (16) such that a first trench (the left trench occupied by 32/30 in Fig. 6) defined by the gate structure (the center piece of 36/38/24s) and the other gate structures (the left and right pieces of 36/38/24s) extends directly over the fin (14/28/26 and an upper portion of 12) and a second trench (the right trench occupied by 32/30 in Fig. 6) defined by the gate structure (the center piece of 36/38/24s) and the other gate structures (36/38/24s) extends directly over the isolation feature (16).
Regarding claim 3, Lin et al. teach the integrated circuit of claim 2, wherein the dielectric layer (32) is disposed in the second trench (the right trench occupied by 32/30 in Fig. 6).
Regarding claim 4, Lin et al. teach the integrated circuit of claim 3, wherein the etch stop layer (30; Fig. 6, [0013]) is also disposed between the dielectric layer (32) and the other gate structures (the left and right pieces of 36/38/24s) in the second trench (the right trench occupied by 32/30 in Fig. 6).
Regarding claim 5, Lin et al. teach the integrated circuit of claim 4, wherein a topmost  surface of the etch stop layer (a upper portion of the top surface of 30 at the same level as or 
Regarding claim 6, Lin et al. teach the integrated circuit of claim 1, wherein the etch stop layer (30) is a first etch stop layer (30), further comprising a second etch stop layer (58; Fig. 6, [0017]) disposed on the top surface of the dielectric layer (32) and on the topmost flat surface of the fin (14/28/26 and an upper portion of 12).
Regarding claim 7, Lin et al. teach the integrated circuit of claim 6, further comprising a first contact feature (52; Fig. 6, [0020]) disposed over the dielectric layer (32) and penetrating through the second etch stop layer (58) and a second contact feature (52; Fig. 6, [0020]) disposed over the fin (14/28/26 and an upper portion of 12) and penetrating through the second etch stop layer (58).
Regarding claim 8, Lin et al. teach the integrated circuit of claim 1, wherein the dielectric layer (32) is a first ILD layer (32; Fig. 6, [0013]), the integrated circuit (Fig. 6) further comprising a second ILD layer (50; Fig. 6, [0019]) disposed over the first ILD layer (32) and over the fin (14/28/26 and an upper portion of 12).
Regarding claim 9, Lin et al. teach the integrated circuit of claim 8, wherein the etch stop layer (30) is a first etch stop layer (30) and the gate structure (the middle piece of 36/38/24s) is a first gate structure (the middle piece of 36/38/24s), further comprising a second gate structure (the right 36/38/24; Fig. 6, [0013, 0014, 0016]) disposed over the isolation feature (16) and a .

Response to Arguments
Applicant’s amendments, filed 06/24/2021, overcome the rejections to claims 2-5 under 35 U.S.C. 112.  The rejections to claims 2-5 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1, 11 and 17 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie et al. (US 9,929,157) teach forming trenches between gate structures as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/29/2021